Citation Nr: 1300163	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1991.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew his request in February 2012.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Veteran is seeking entitlement to service connection for tinnitus, which he has attributed to noise exposure in service.  

The Veteran has claimed that he was exposed to hazardous noise from aircraft engines because he served as an airborne computer technician for nine years of his military service.  The Veteran's service treatment record corroborate the Veteran's noise exposure, with a June 1991 Medical Examination- Flying Personnel noting that the Veteran has 2700 flying hours, including 300 hours in the past six months.  Accordingly, noise exposure is conceded.

However, service treatment records are negative for complaints of or treatment for tinnitus.  The earliest post-service evidence of tinnitus is the Veteran's October 2009 claim.  

In October 2010, the Veteran was evaluated by Dr. L.I., a private audiologist.  The Veteran reported a history of tinnitus, which he claimed had onset in service and which he attributed to his noise exposure in service.  He described his tinnitus as a constant hissing in both ears.  Dr. L.I. diagnosed the Veteran with tinnitus and opined that it was at least as likely as not that the Veteran's tinnitus was caused by his hazardous noise exposure in service.

Based on the above evidence, the Board finds that entitlement to service connection for tinnitus is warranted.  On one hand, the absence of any complaints of or treatment for tinnitus in service or for almost two decades after service weighs against the Veteran's claims.  However, the Veteran did have significant hazardous noise exposure in service, there is no evidence of any post-service noise exposure, and the Veteran has testified that his disability had onset in service.  The Board notes that the Veteran is competent to testify concerning observable physical symptoms, such as ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Additionally, a private audiologist has opined that the Veteran's tinnitus is at least as likely as not the result of his in service noise exposure.  Accordingly, the Board finds that the evidence is at least in equipoise concerning the etiology of the Veteran's disability, and the Veteran is awarded the benefit of the doubt.  Entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for bilateral hearing loss, which he claims was caused by hazardous noise exposure in service.

While as noted above, exposure to hazardous noise is conceded based on the Veteran's duties as an airborne computer technician, the Veteran's service treatment records are negative for complaints of or treatment for hearing loss.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2012).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran was afforded an audiological examination at his enlistment in December 1971.  Puretone thresholds measured at 500, 1,000, 2,000, and 4,000 Hertz were 15, 0, 0, and 0 decibels in the right ear and 25 5, 0, and 0 decibels in the left year.  Results for 3,000 Hertz were not reported.  

The Veteran's hearing was measured in June 1991, approximately six month before separation from service.  Puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 10, 0, 0, and 5 decibels in the right ear and 10, 10, 0, 0, and 10 decibels in the left year.

A comparison of these test results shows that while the Veteran had a slight worsening of his hearing loss at some frequencies, at other frequencies, there was either no change or improvement.  

Post-service, there are no complaints of or treatment for hearing loss until the Veteran filed his claim in October 2009, almost two decades after separation from service.  

In October 2010, the Veteran was evaluated by a private audiologist, Dr. L.I., as part of his claim.  The Veteran reported a history of hearing loss which he related to hazardous noise exposure in service and told the examiner that he was told at discharge that his hearing had shifted.  Audiological test results show that the Veteran has hearing loss in both ears and Dr. L.I opined that it was at least as likely as not that the Veteran's current hearing loss disability was caused by his hazardous noise exposure in service.  She based this on the Veteran's reported history, but did not have an opportunity to view the Veteran's service treatment records, which show normal hearing at his separation from service.  

Because the opinion the opinion of Dr. L.I conflicts with the contemporaneous medical evidence, the Board finds that referral for a VA medical examination and opinion is necessary to clarify the etiology of the Veteran's bilateral hearing loss.  

On remand, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss disability (if any) had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner is reminded that even if the appellant's hearing loss was not present during service or within the first post-service year, service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158-60.  Additionally, the examiner must consider the Veteran's lay testimony in reaching his conclusions.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his hearing loss.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability (if any) had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner is reminded that even if the appellant's hearing loss was not present during service or within the first post-service year, service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158-60.  Additionally, the examiner must consider the Veteran's lay testimony in reaching his conclusions.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


